

 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
                                                                                             
 
 
                
Exhibit 10.13



PROMISSORY NOTE
 


$1,600,000.00                                                                                                                 
October 23, 2007

 
FOR VALUE RECEIVED, 800 Canal Street Limited Partnership, a Louisiana
partnership in commendam (“Maker”), promises to pay to the order of  Sonesta
Louisiana Hotels Corporation, a Louisiana corporation (“Payee”) the full and
true principal sum of ONE MILLION SIX HUNDRED THOUSAND ($1,600,000.00) DOLLARS,
together with interest at the rate of Eight (8%) Percent per annum from the date
hereof until paid, compounded annually, at 116 Huntington Avenue, Floor 9,
Boston, Massachusetts 02116-5731, Attention: Peter J. Sonnabend, or such other
place as the holder of this Promissory Note may designate.


This Promissory Note shall be paid, to the extent of funds available and in the
order of priority (such payment shall be referred to herein as an “Excess Cash
Flow Payment”) as set forth in Section 7.2 of the Management Agreement, dated as
of the date hereof, by and between Maker and HRI Lodging Incorporated (the
“Management Agreement”), without regard to any subsequent amendment
thereof.  The first Excess Cash Flow Payment shall be due on March 31, 2009,
shall be calculated on the basis of a period running from October 23, 2007
through December 31, 2008.  The second and final Excess Cash Flow Payment shall
be due March 31, 2010 and shall be calculated on the basis of a period running
from January 1, 2009 through December 31, 2009.  Each installment payment shall
be accompanied by supporting financial statements upon which the Excess Cash
Flow Payment was based.  Annual payments shall be due only to the extent of
funds available in accordance with the order of priority established pursuant to
Section 7.2 of the Management Agreement.  If Payee disagrees with Maker’s
calculations, and a court of competent jurisdiction determines that Maker’s
payment to Payee was insufficient, Maker shall have thirty (30) days from entry
of a final, nonappealable judgment to cure any deficiency in the Excess Cash
Flow Payment, with interest on the deficiency payable at the rate of fifteen
(15%) percent per annum from the original due date until paid.


The remaining balance of this Promissory Note, including principal and accrued
and unpaid interest, shall be payable in full on September 1, 2010, subject to
mandatory prepayment on the earlier of: (a) the Sale (as defined below) of the
Project (as defined below); or (b) termination of the License Agreement (as
defined below) by Maker.  The source of payment for the remaining balance due
pursuant to the previous sentence shall not be limited to the extent of funds
available or the order of priority set forth in Section 7.2 of the Management
Agreement.   All payments shall be applied first to accrued but unpaid interest,
then to reduce the principal balance of this Promissory Note.  For the purposes
of this Promissory Note, the terms “Sale,” “Project” and “License Agreement”
shall have the meanings given to them in that certain Relationship Restructuring
Agreement and Mutual Releases (the “Restructure Agreement”), dated the date
hereof, by and among Maker, Payee, Historic Restoration, Incorporated, HRI
Parking Corporation, Sonesta International Hotels Corporation, Royal Sonesta,
Inc., and Sonesta New Orleans Hotels L.L.C.  The amounts due on this Promissory
Note are absolute and shall not be subject to reduction or offset based on
obligations that may be owed by Payee to Maker or for any other reason.


This Promissory Note may be prepaid in whole or in part at any time without
prepayment penalty.


If Maker fails to timely satisfy a deficiency in an Excess Cash Flow Payment or
defaults on payment of this Promissory Note at maturity, by acceleration or
otherwise, the principal balance remaining due shall bear interest at the rate
of fifteen (15%) percent per annum from the date of acceleration or maturity, as
applicable, until paid, calculated on the entire amount of the principal and
interest due at the time of default.


Until: (i) the expiration of Payee’s right to the Contingent Payment (as defined
in the Restructure Agreement); and (ii) payment in full of this Promissory Note,
Maker agrees that it shall not: (a) mortgage or encumber the Project (except for
the existing mortgage granted to MONY Life Insurance Company (“MONY”) currently
affecting the Project, as from time to time amended), or (b) permit any lien or
privilege in excess of $500,000 to attach to the Project and remain of record
for in excess of seventy-five (75) days.  Should Maker violate the covenant set
forth in this paragraph, this Promissory Note shall be in default, and the
entire remaining balance due on the Promissory Note shall become immediately due
and payable, subject to the subordination and restrictions established in favor
of MONY  pursuant to that certain Assignment and Subordination of License
Agreement and Subordination of Sonesta Note, dated as of the date hereof, by and
among Maker, Payee, Sonesta International Hotels Corporation and MONY.  A breach
of the covenants contained in this paragraph shall automatically accelerate the
payment of all amounts outstanding under this note.


In the event it becomes necessary to engage an attorney for collection or suit
or other action to collect this Promissory Note, or if collected through
bankruptcy or other judicial proceedings, Maker agrees to pay the reasonable
legal costs, including, without limitation, fees of the attorneys who may be
employed for that purpose.


Maker waives presentment for payment, demand, notice of nonpayment, protest and
all pleas of division and discussion, and agrees that the time of payment hereof
may be extended from time to time, one or more times, without notice of such
extension or extensions and without previous consent. No delay on the part of
the holder hereof in exercising any rights hereunder shall operate as a waiver
of any other rights.





 
800 Canal Street Limited Partnership
A Louisiana partnership in commendam
         
By:
Historic Restoration, Incorporated
 
Its:
General Partner




       
/S/
   A. Thomas Leonhard, Jr.
 
Name:
   A. Thomas Leonhard, Ir.
 
Its:
  President






 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------